                         Case 18-24170-AJC       Doc 108     Filed 06/12/19    Page 1 of 2




           ORDERED in the Southern District of Florida on June 12, 2019.




                                                               A. Jay Cristol, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
                                           www.flsb.uscourts.gov

          IN RE:
                                                                     Case No. 18-24170-AJC
          ASTOR EB-5, LLC,
                                                                     CHAPTER 11
                   Debtor.
                                                         /

          AGREED ORDER GRANTING DEBTOR’S EXPEDITED MOTION FOR ORDER TO
         RECONNECT UTILITY SERVICES FROM THE CITY OF MIAMI BEACH FOR WATER,
                            SEWER AND RELATED SERVICES
                                     [ECF No. 106]

                   THIS CASE having come before the Court, and scheduled to be heard on June 13, 2019 at

          2:00 PM on the Debtor’s Expedited Motion for Order to Reconnect Utility Services from The City

          of Miami Beach for Water, Sewer and Related Services (“Motion”) [ECF No. 106]. The Court

          is informed that the parties have reached an agreement as memorialized below:
               Case 18-24170-AJC           Doc 108      Filed 06/12/19   Page 2 of 2



        1.      The $5,100.00 monthly payment proposed by the Debtor to the City of Miami

Beach (the “City”) for water, sewer and related services, and the acceptance of the monthly

payment by the City, together with the assurance of payment of pre-petition and post-petition

amounts contained in the Amended Proof of Claim #7 filed by the City shall be treated as the

Debtor’s proposed assurance of payment under §366.

        2.      The Court approves the procedures set forth in the Motion and restated below, to

determine adequate assurance of future payment.

        Therefore, it is –

        ORDERED AS FOLLOWS:

        3.      The Debtor’s Motion is GRANTED.

        4.      The City shall reconnect water, sewer and related services forthwith.

        5.      The $5,100.00 monthly payment proposed by the Debtor to the City shall be

treated as the Debtor’s proposed assurance of payment under §366.

        6.      The Debtor shall commence the monthly payments following the next standard

billing cycle for utilities by the City.

        7.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                                  ###

Submitted by:
Adam I. Skolnik, Esq.
Law Office of Adam I. Skolnik, P.A.
1761 West Hillsboro Boulevard, Suite 201
Deerfield Beach, Florida 33442
Tel: 561.265.1120
askolnik@skolniklawpa.com

Attorney Adam I. Skolnik is directed to serve a conformed copy of this Order on all
interested parties and to file a certificate of service conforming with the requirements of Local
Rule 2002-1(F).
